               Case 3:20-cv-05852-BJR Document 42 Filed 12/29/20 Page 1 of 1




                                                                The Honorable Barbara J. Rothstein
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8
      MICHAEL HANSON,                                  NO. 3:20-CV-05852-BJR
 9

10                           Plaintiff,                ORDER GRANTING JOINT
                                                       MOTION TO EXTEND STAY OF
11           vs.                                       DISCOVERY AND ALL PRETRIAL
                                                       DEADLINES
12    CR BARD, INC., BARD PERIPHERAL
13    VASCULAR, INC.,

14                          Defendants.

15

16

17   DISCOVERY AND PRETRIAL DEADLINES, and for good cause appearing, IT IS HEREBY

18

19   are hereby stayed for 60 days after entry of this Order to allow the Parties to finalize the
20
     settlement resolving all matters in dispute.
21
            IT IS SO ORDERED.
22
            Entered this the 29th day of December, 2020.
23

24

25                                                         Barbara J. Rothstein
                                                           United States District Judge



                                                    -1-
